United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
M.S., Appellant
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Alexandria, VA, Employer
)
__________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1401
Issued: July 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 13, 2019 appellant, through counsel, filed a timely appeal from an April 3, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence following OWCP’s April 3, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than four
percent permanent impairment of his right lower extremity and three percent permanent
impairment of his left lower extremity, for which he has received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On December 2, 2013 appellant, then a 41-year-old law enforcement officer, filed an
occupational disease claim (Form CA-2) alleging that he sustained spondylolisthesis, spondylosis,
severe degenerative disc disease, torn discs, and severe foraminal stenosis as a result of factors of
his federal employment, including the wearing of body armor weighing over 50 pounds and
extreme physical exertion while pursuing and apprehending fugitives and conducting tactical
operations. OWCP accepted his claim on April 28, 2014 for: aggravation of cervical spondylosis
without myelopathy; aggravation of lumbosacral spondylosis without myelopathy; aggravation of
unspecified arthropathy; aggravation of degeneration of the lumbar or lumbosacral intervertebral
disc; thoracic or lumbosacral neuritis or radiculitis; aggravated-acquired spondylolisthesis; and
displacement of the lumbar intervertebral disc without myelopathy.
On August 5, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a report dated October 27, 2014, Dr. Neil Allen, a Board-certified neurologist and
internist, examined appellant and rated his permanent impairment of the lower extremities as 7
percent for motor impairment and 6 percent for sensory impairment, for a combined 13 percent
permanent impairment of each lower extremity. He rendered his rating according to the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).5 Dr. Allen used the spinal nerve impairment method of calculating impairment
according to proposed Table 2, p.6 of The Guides Newsletter, Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition, July/August 2009 (The Guides Newsletter) and Table 15-14,
p. 425 of the A.M.A., Guides.
OWCP forwarded Dr. Allen’s report, along with a statement of accepted facts (SOAF), to
a district medical adviser (DMA), Dr. Morley Slutsky, Board-certified in occupational medicine,
for review. In a December 1, 2014 report, the DMA, referring to The Guides Newsletter agreed
with Dr. Allen’s rating except for the class of diagnosis (CDX) and grade modifiers based upon
the medical records. The final percentage of permanent impairment according to the DMA was
four percent for the right lower extremity and three percent for the left lower extremity. Regarding
appellant’s motor deficit, the DMA concluded however that appellant had zero percent impairment
for L5 motor deficit, as he had no significant motor loss. The date of maximum medical
improvement (MMI) was October 2, 2014.

4

Docket No. 16-0891 (issued December 19, 2017); Docket No. 14-1925 (issued April 20, 2015).

5

A.M.A., Guides (6th ed. 2009).

2

By decision dated May 11, 2015, OWCP granted appellant a schedule award for four
percent permanent impairment of the right lower extremity and three percent permanent
impairment for the left lower extremity. It noted that the weight of medical evidence rested with
its DMA.
On May 18, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The hearing was held on January 11, 2016.
By decision dated February 26, 2016, the hearing representative affirmed OWCP’s
May 11, 2015 decision finding that appellant had not met his burden of proof to establish a higher
rating for schedule award purposes.
Appellant appealed the February 26, 2016 decision to the Board. By decision dated
December 19, 2017, the Board found that the DMA had not sufficiently explained the basis for his
impairment rating. The Board set aside the decision of February 26, 2016 and remanded the case
for referral to a second opinion physician for an opinion as to whether appellant had more than
four percent permanent impairment of his right lower extremity and three percent permanent
impairment of his left lower extremity.6
On January 8, 2018 OWCP referred appellant for a second opinion examination with
Dr. Allan Brecher, a Board-certified orthopedic surgeon. In a report dated April 13, 2018,
Dr. Brecher reviewed appellant’s medical record, the SOAF, and performed a physical
examination. On neurological examination, he noted symmetric deep tendon reflexes, a normal
Babinski sign, and 5/5 strength of the quadriceps, hamstring, and extensor hallucis longus (EHL).
The examination also noted grossly intact sensation, a negative straight leg raise, and a negative
flexion, abduction, and external rotation (FABER) test. On musculoskeletal examination,
Dr. Brecher observed a healed, nontender scar over the lumbar spine, toe touch to the toes, full
extension, and lateral banding. He indicated that appellant had reached MMI as of November 10,
2014 when he was released to work by his treating physician and had a normal examination.
Dr. Brecher determined that the diagnosis on which appellant’s impairment was based was
spondylolisthesis and lower back pain, but that appellant was neurologically intact upon his
examination. He noted that appellant had undergone spinal fusion and laminectomy and that he
was now doing extremely well. Dr. Brecher opined that appellant had no permanent impairment
based on the rating of spinal nerve extremity impairment using The Guides Newsletter, as he could
not rate back pain alone. He explained that based on spinal nerve ratings, he had no impairment,
and that he had full range of motion, which also indicated no impairment.
OWCP routed Dr. Brecher’s January 8, 2018 report, a SOAF, and the case file to
Dr. Kenechukwu Ugokwe, a Board-certified neurosurgeon serving as a DMA, for review. In a
May 2, 2018 report, the DMA noted his review of Dr. Brecher’s April 13, 2018 report and found
that appellant had zero permanent impairment under the sixth edition of the A.M.A., Guides. He
explained that appellant had no impairment in function and was neurologically intact, while
experiencing occasional back pain that was managed with nonsteroidal anti-inflammatory drugs.
The DMA noted that appellant had incurred no additional impairment and concurred with
Dr. Brecher that there were no objective findings supporting an impairment rating. He explained
that he agreed with Dr. Brecher’s assessment because using The Guides Newsletter, with regard to
rating spinal nerve extremity impairment, examination established that appellant had no nerve root
6

Supra note 4.

3

dysfunction that would allow an impairment rating. Further, the DMA explained that using the
sixth edition of the A.M.A., Guides, appellant would have an impairment rating of zero due to no
objective findings. He also concurred with Dr. Brecher that the date of MMI was
November 10, 2014.
By decision dated May 3, 2018, OWCP denied appellant’s claim for a schedule award. It
found that the medical evidence of record failed to demonstrate a permanent impairment.
On May 11, 2018 appellant, through counsel, requested a telephonic hearing.
Following the hearing, by decision dated August 17, 2018, a hearing representative set
aside the May 3, 2018 decision and remanded the case to obtain a supplemental report from
Dr. Brecher. The hearing representative found that he had failed to discuss specific sensory and
motor strength testing, nor did he explain how this testing would impact appellant’s impairment in
accordance with the A.M.A., Guides and previous impairment ratings.
On August 30, 2018 OWCP requested a supplemental report from Dr. Brecher.
In a supplemental report dated September 18, 2018, Dr. Brecher responded to OWCP’s
requests. He explained that, based on the A.M.A., Guides and The Guides Newsletter, appellant
had no permanent impairment as he had a normal examination. Dr. Brecher noted that the EMG
study of record was four years old. He further explained that there were no sensory or motor
deficits on his examination, which were tested grossly, and indicated no impairment. Dr. Brecher
concluded that because appellant had improvement upon his examination compared to the
examinations of Drs. Allen and Slutsky, the date of MMI would be the date of his examination on
April 13, 2018. He explained his disagreement with Drs. Allen and Slutsky, noting that, while
they found decreased strength and sensation, he had not found such decreased strength or sensation
in his examination.
OWCP again forwarded the case record and a SOAF to Dr. Ugokwe, serving as a DMA,
on October 16, 2018. In an October 24, 2018 report, the DMA reviewed Dr. Brecher’s
September 18, 2018 report, again concurring with Dr. Brecher that appellant did not have an
impairment in function and was neurologically intact, and therefore had no permanent impairment.
On reviewing Dr. Brecher’s supplemental report, the DMA noted that he concurred with
Dr. Brecher’s zero impairment rating because appellant had no objective findings. Dr. Ugokwe
concluded that the date of MMI was November 10, 2014.
By decision dated November 14, 2018, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence of record failed to demonstrate a ratable impairment.
On November 26, 2018 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative. The hearing was held on February 25, 2019.
By decision dated April 3, 2019, OWCP’s hearing representative affirmed the
November 14, 2018 decision finding that Dr. Brecher’s opinion was properly afforded the weight
of the medical evidence.

4

LEGAL PRECEDENT
The schedule award provision of FECA,7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.10
Neither FECA nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole.11 Furthermore, the back is specifically excluded from the definition of
organ under FECA.12 The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the extremities. Recognizing that
FECA allows ratings for extremities and precludes ratings for the spine The Guides Newsletter
offers an approach to rating spinal nerve impairments consistent with sixth edition methodology.
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP procedures indicate that The Guides Newsletter is to be applied.13 The Board has
recognized the adoption of this methodology for rating extremity impairment, including the use of
The Guides Newsletter, as proper in order to provide a uniform standard applicable to each
claimant for a schedule award for extremity impairment originating in the spine.14
OWCP’s procedures provide that, if a claimant’s physician provides an impairment rating,
the case should be routed to a DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified.15
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden to establish entitlement to FECA benefits; however, OWCP

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.2 and Exhibit 1 (January 2010).
11

See L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB
354 (2004).
12

See 5 U.S.C. § 8101(19); see also G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48
ECAB 572 (1997).
13

Supra note 10 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

14

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

15

See supra note 10 at Chapter 2.808.6(e) (March 2017); Tommy R. Martin, 56 ECAB 273 (2005).

5

shares responsibility in the development of the evidence to see that justice is done.16 Once OWCP
undertakes development of the record, it must do a complete job in procuring medical evidence
that will resolve the relevant issues in the case.17
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary to consider the evidence appellant
submitted prior to the issuance of OWCP’s February 26, 2016 merit decision. The Board
considered that evidence in its December 19, 2017 decision. Findings made in prior Board
decisions are res judicata absent further review by OWCP under section 8128 of FECA.18
On January 8, 2018 OWCP referred appellant for a second opinion examination with
Dr. Brecher. In a report dated April 13, 2018, Dr. Brecher found no ratable impairment of the
lower extremities based on a nerve root impairment. Dr. Ugokwe, acting as DMA, concurred with
this rating. By decision dated May 3, 2018, OWCP denied appellant’s claim for a schedule award.
It found that the medical evidence of record failed to demonstrate a ratable permanent impairment.
After a hearing representative remanded the case to obtain a supplemental report, OWCP
requested a supplemental report from Dr. Brecher, asking him to address whether appellant had
any sensory or motor deficits with results of testing included according to the sixth edition of the
A.M.A., Guides and The Guides Newsletter. It advised that specific reference must be made to
the testing that was performed to assess these deficits, with reference to the applicable page
numbers and tables from the A.M.A., Guides and The Guides Newsletter. In a supplemental report
dated September 18, 2018, Dr. Brecher explained that there were no sensory or motor deficits on
his examination, which were tested grossly, and indicated no impairment. He noted his
disagreement with Drs. Allen and Slutsky, stating that, “while they found decreased strength and
sensation”, he had not found such decreased strength and sensation in his examination. In an
October 24, 2018 report, Dr. Ugokwe reviewed Dr. Brecher’s September 18, 2018 report,
concurring with Dr. Brecher that appellant did not have any impairment in function and was
neurologically intact.
It is well established that proceedings under FECA are not adversarial in nature, and while
the employee has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.19 Once OWCP undertook development of the
evidence by referring appellant to a second opinion physician, it had an obligation to do a complete
job and obtain a proper evaluation and report that would resolve the issue in this case.20
Dr. Brecher’s supplemental report of September 18, 2018 did not address whether appellant had
16

B.C., Docket No. 19-1983 (issued June 8, 2020); S.S., Docket No. 18-0397 (issued January 15, 2019); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
17

Richard F. Williams, 55 ECAB 343, 346 (2004).

18

R.B., Docket No. 19-0848 (issued February 11, 2020).

19

See B.B., Docket No. 17-1949 (issued October 16, 2018); Donald R. Gervasi, 57 ECAB 281, 286 (2005);
William J. Cantrell, 34 ECAB 1233, 1237 (1983).
20

See B.B., id.; Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

6

any sensory or motor deficits with results of testing noted, did not reference the applicable page
numbers and tables from the sixth edition of the A.M.A., Guides and The Guides Newsletter, and
did not address points of disagreement with the reports of Drs. Allen and Slutsky along with
thorough medical rationale. Rather, he simply noted that he had not found deficits of strength or
sensation, on gross examination, without providing specific results of testing or contrasting these
results to the specific examination findings of Dr. Allen21, and this was the only rationale provided
for his disagreement with the results of Drs. Allen and Slutsky. The supplemental report of
September 18, 2018 was not sufficiently rationalized and did not sufficiently address OWCP’s
inquiries to resolve the issues in this case.22
The Board will, therefore, set aside OWCP’s April 3, 2019 decision and remand the case
for a qualified physician to perform updated EMG/NCV testing and physical examination,
followed by a proper analysis under the A.M.A., Guides in order to determine the extent of
appellant’s lower extremity impairment, if any. After such further development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an increased lower
extremity schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.

21

Although Dr. Brecher commented upon examination findings by Dr. Allen and Dr. Slutsky, only Dr. Allen was
an examining physician for rating purposes. Dr. Slutsky served as a DMA who did not perform a physical examination
in rendering his opinion as to the extent of permanent impairment.
22

See B.B., supra note 19.

7

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: July 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

